TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 15, 2018



                                      NO. 03-18-00259-CV


                                   Moosa Meschin, Appellant

                                                 v.

    U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc.
     2007-AHL1, Asset-Backed Pass Through Certificates Series 2007-AHL1, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 15, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.